IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30206
                           Summary Calendar


KATHERYN HILL, et al,

                                           Plaintiffs,

KATHERYN HILL,

                                           Plaintiff-Appellee,

versus

DON HATHAWAY, etc; et al,

                                              Defendants,

SHEILA WRIGHT, Individually & in her
official capacity as Director of Nurses
Caddo Parish Correctional Facility;
PATRICIA BOYD, Individually & in her
official capacity as Medical Assistant
Caddo Parish Sheriffs Office,

                                           Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 97-CV-915
                       --------------------

                           November 3, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendants Sheila Wright and Patricia Boyd appeal the

district court’s denial of their summary judgment motion based


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30206
                                -2-

upon qualified immunity in a 42 U.S.C. § 1983 civil rights action

filed by Katheryn Hill on behalf of her deceased son, Robert

Wayne Hill.   We have jurisdiction to determine, as a matter of

law, whether Wright and Boyd are entitled to qualified immunity,

after accepting all of Hill’s factual allegations as true, by

determining whether Hill has alleged the violation of a clearly

established constitutional right and, if so, whether the

defendants’ conduct was objectively reasonable under clearly

established law.   See Behrens v. Pelletier, 516 U.S. 299, 313

(1996); Colston v. Barnhart, 130 F.3d 96, 98 (5th Cir. 1997),

cert. denied, 119 S. Ct. 618 (1998); Rankin v. Klevenhagen, 5

F.3d 103, 105 (5th Cir. 1993).

     In Wright’s case, we find that the appellee has alleged a

violation of a clearly established constitutional right pursuant

to the standard set forth in Hare v. City of Corinth, Miss, 135

F.3d 320, 324 (5th Cir. 1998).   Because of disputed issues of

material fact pertaining to the information that was available to

Wright concerning Hill’s risk for suicide, we find that it is

improper for this court to determine whether Wright acted in an

objectively reasonable manner.   See Hale v. Townley, 45 F.3d 914,

918-19 (5th Cir. 1995).   Accordingly, we decline to entertain

Wright’s interlocutory appeal and affirm the district court’s

denial of summary judgment.

     In Boyd’s case, we find that the appellee has failed to

allege a violation of a clearly established constitutional right.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).     We

therefore reverse the district court’s denial of summary judgment
                          No. 99-30206
                               -3-

with respect to Boyd.

     AFFIRMED IN PART; REVERSED IN PART.